Title: To James Madison from Tobias Lear, 12 February 1802 (Abstract)
From: Lear, Tobias
To: Madison, James


12 February 1802, Cap Français. No. 20. Acknowledges receipt of JM’s 8 Jan. letter and enclosures. French fleet of fourteen ships of the line and nine frigates arrived on 2 Feb.; whites rejoiced and blacks prepared to resist. Christophe refused to allow fleet to enter the harbor without orders from Toussaint. Lear advised Americans to get themselves and their valuables aboard vessels in the harbor immediately. At midnight, mayor and municipal officers requested Lear’s assistance in their efforts to save the town. Following their 3 Feb. meeting on shipboard with Leclerc, who was determined to land the next day, delegation went to Christophe, who vowed to oppose troop landing. “They left him in despair.” Christophe promised Lear that he would issue orders allowing Americans to board their ships, but reneged, giving orders instead to allow no one to depart, “intending thereby to have kept me in the town. This I was told by some others who got off afterward, by the same mean that effected my escape—gold.” On 4 Feb. armed men removed “every white & black french man” from American ships and took them ashore. Winds prevented French fleet from entering the harbor, but at dusk one of the French naval vessels approached the fort and gunfire was exchanged, after which the town was set aflame. Thirty-five American ships were in port. Hearing a rumor that blacks would board them “after burning the town, & destroy the vessels and massacre the people,” Lear took a boat to the French flagship, arriving after daybreak, and reported events. Leclerc promised immediate landing, which occurred easily, the harbor forts having been abandoned. “To attempt to describe the scene of desolation is impossible.” Only about sixty of six hundred houses were saved; American property losses approximate $300,000, but only one American life was lost. Commends naval captain Rodgers, who bears this letter, for his courageous actions on shore where “his good management and intrepidity saved the lives of many.” Admiral has requested use of ten American boats daily to land troops and baggage, and Lear thought it best to comply, pressuring captains to cooperate. Has found French most friendly and quick to address complaints; however, Americans have not yet been allowed to land cargoes and only Rodgers has been permitted to leave. There will be no exports as “there is nothing left to load a single vessel.” Impatience of American captains with present state of arrangements causes him “much trouble,” but he will not allow this “to hurry me into any improper or vexatious remonstrances.” French sentinels are stationed on all American vessels, and on 13 Feb. people and cargoes on board are to be checked against muster rolls and bills of lading. Has ordered American captains with property taken from the town “without the consent of the owners … to send me a list of the same” so he may advertise for owners; “for the honor of our Nation these instances are very few.” General Leclerc has stated he will communicate with Americans only through Lear, to whom he will issue an exequatur as general American agent when government office is opened. General’s wife, Napoleon’s sister, is here with him. Provisions will be paid for in bills on France or partly in cash and colonial produce, but some Americans, unhappy with French bills, threaten to abandon vessels if they are not paid in cash. Hopes need for supplies will keep French from deceiving or oppressing Americans “as they have done heretofore in this Island.” Thirty-two ships of the line and fourteen frigates have arrived with forty thousand troops; another twenty-five ships and twenty thousand troops are expected. “This is certainly an immense naval Armament for this Island.” Leclerc has written to France to have financial houses in Holland guarantee funds and has informed him that many more supplies will be needed in three to four months. Some French ships have gone to Port Républicain and Santo Domingo and other ports where they have met with resistance but have succeeded in landing. Toussaint’s sons, who had been in France for education, came with fleet. Christophe was promised amnesty for himself, Toussaint, and other chiefs, but he did not yield. Toussaint was in the area before French landed, but Christophe pretended he could not reach him for change of orders. Native servants claim that Christophe personally oversaw the burning of Lear’s house; has lost everything except “some papers and a few clothes.” Christophe and Toussaint are believed to be in the neighborhood but “must soon be obliged to disperse and fly to the mountains.” Asks if it would be proper for U.S. to send public vessels to protect unarmed American ships sailing near the coast in case “the blacks shd. not be driven wholly into the interior.” Refers JM to Rodgers for more particular information. Saved cipher but has neither time nor need to use it now. In a postscript notes that he encloses list of vessels in port at time of fire.
 

   RC (DNA: RG 59, CD, Cap Haitien, vol. 4). 11 pp. Last three pages of RC are filed out of sequence. Enclosure not found, but information from this dispatch, including the enclosed list of ships, was printed in the National Intelligencer, 10 Mar. 1802.


   John Rodgers (1773–1838) had been retired from active duty in the navy since October 1801. He was recalled in 1802 and sent to the Mediterranean as commander of the John Adams (Paullin, Commodore John Rodgers, pp. 74–77, 100–101).


   Rodgers arrived in Baltimore on 2 Mar. His initial reports on the attack and fire appeared in the National Intelligencer, 8 Mar. 1802.


   A full transcription of this document has been added to the digital edition.
